COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Moon, Judges Coleman and Overton
Argued by Teleconference


MELVIN ROY SPANGLER
                                          MEMORANDUM OPINION * BY
v.        Record No. 0527-96-3           JUDGE NELSON T. OVERTON
                                              MARCH 4, 1997
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF THE CITY OF ROANOKE
                   Richard C. Pattisall, Judge
          Jonathan M. Apgar (Damico & Apgar, on brief),
          for appellant.

          Eugene Murphy, Assistant Attorney General
          (James S. Gilmore, III, Attorney General, on
          brief), for appellee.



     Melvin Roy Spangler appeals his conviction of obtaining

money by false pretenses.   He claims that (1) the court’s

compulsion of his waiver allowing an Internal Revenue Service

agent to testify violated his Fifth Amendment privilege and (2)

the evidence is not sufficient to support the conviction.    We

affirm.

     The parties are fully conversant with the record in the

cause, and because this memorandum opinion carries no

precedential value, no recitation of the facts is necessary.

     We find no merit in Spangler’s first issue.   The testimony

of the IRS agent did not concern any statements or admissions of

the appellant.   She testified that she had mailed a copy of the

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
tax lien to Spangler and that she had visited him at his

residence in reference to the back taxes.      Therefore, if any

error was committed by forcing the appellant to allow the IRS

agent to testify for the Commonwealth, it was harmless.

     The evidence presented at trial supports the conviction.         On

appeal, the evidence must be viewed in a light most favorable to

the Commonwealth.   See Higginbotham v. Commonwealth, 216 Va. 349,

352, 218 S.E.2d 534, 537 (1975).       A judgment will not be

disturbed on appeal unless it is plainly wrong or without

evidence to support it.   See Traverso v. Commonwealth, 6 Va. App.
172, 176, 366 S.E.2d 719, 721 (1988).      Spangler’s own testimony

demonstrated that he knew about the back taxes owed to the

government.   Nevertheless, he signed a document averring that no

claim had been asserted against his company.      This, coupled with

other evidence clearly present in the record, is sufficient such

that the fact finder could conclude that Spangler was guilty

beyond a reasonable doubt.

     Accordingly, the conviction is affirmed.
                                                  Affirmed.




                                   2